Citation Nr: 0835091	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-17 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the National Guard from July 12, 1958, to December 14, 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim.

The record reflects the appellant originally requested a 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for September 2006.  However, the 
appellant withdrew his hearing request by a statement 
received the day of the scheduled hearing.  See 38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect the 
appellant has a current hearing loss disability of either ear 
as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the appellant's military service.  38 U.S.C.A. §§ 101, 1110, 
1131, 1154, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.159, 3.303 and 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the appellant was sent 
pre-adjudication notice by a letter dated in March 2004.  In 
pertinent part, this letter informed the appellant of what 
was necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the appellant to advise 
VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, he was sent an additional letter 
in March 2006 which contained the specific information 
regarding disability rating(s) and effective date(s) outlined 
by the Court's holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.   
See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
The appellant has had the opportunity to present evidence and 
argument in support of his claim, and nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  In fact, the only facility he 
identified as having received treatment for his hearing loss 
responded in April 2004 that it had no record for the 
appellant.  As detailed in the Introduction, his hearing 
request has been withdrawn.  Moreover, for the reasons 
detailed below, the Board finds that no VA examination is 
warranted to resolve this case.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the appellant was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves includes the National Guard.  38 U.S.C.A. § 101(26), 
(27).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at an appellant's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this case, the appellant maintains that he failed his 
hearing tests for the National Guard in 1966, and contends 
that it was due to acoustic trauma from artillery training in 
Officer Candidate School in 1964.  He also submitted a lay 
statement dated in January 2005 from a CC in support of these 
contentions.  However, nothing on file shows that either the 
appellant or CC has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  
Moreover, nothing in the appellant's service treatment 
records supports a finding that he had hearing loss during 
his 1958 period of ACDUTRA, nor that he subsequently failed a 
hearing test for the National Guard in 1966.  In short, the 
service treatment records on file do not support the 
appellant's contentions.

The Board further notes that no competent medical evidence is 
of record which shows the appellant has a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  As noted 
above, the only facility he identified as having received 
treatment for his hearing loss responded in April 2004 that 
it had no record for the appellant.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Therefore, service connection must be 
denied for bilateral hearing loss.

Inasmuch as there is no competent medical evidence of a 
current hearing loss disability, the Board concludes that no 
VA medical examination is warranted in this case.  Moreover, 
even if the appellant had a current hearing loss disability, 
as detailed above there is no relevant complaint or clinical 
finding in the service treatment records for a clinician to 
link the claimed disability to the appellant's military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the appellant's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  Consequently, service connection would still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


